Name: Commission Regulation (EEC) No 591/92 of 5 March 1992 amending Regulation (EEC) No 361/92 authorizing the Italian intervention agency to put up for sale by invitation to tender 100 000 tonnes of paddy rice with a view to export in the form of milled rice to the Republics resulting from the dissolution of the Soviet Union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3. 92 Official Journal of the European Communities No L 62/53 COMMISSION REGULATION (EEC) No 591/92 of 5 March 1992 amending Regulation (EEC) No 361/92 authorizing the Italian intervention agency to put up for sale by invitation to tender 100 000 tonnes of paddy rice with a view to export in the form of milled rice to the Republics resulting from the dissolution of the Soviet Union HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 361 /92 is amended as follows : 1 . the first paragraph of Article 2 is replaced by the follo ­ wing : * 1 . The invitation to tender shall be open from 27 February to 30 April 1992.'; 2. the first paragraph of Article 4 is replaced by the follo ­ wing : ' 1 . Notwithstanding Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 (*), export licences issued shall be deemed, for the purposes of determi ­ ning their term of validity, to have been issued on the day of submission of the tender. By way of derogation from Article 9 ( 1 ) of Commission Regulation (EEC) No 891 /89 ("), export licences shall be valid from their date of issue until the end of the fifth month following the month of issue of the licences . However, the duration of validity of the licences shall be restricted to the end of August. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for interven ­ tion on the market in rice (3), as last amended by Regula ­ tion (EEC) No 794/91 (4), Having regard to Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies f5), Whereas Commission Regulation (EEC) No 361 /92 (*), opened a standing invitation to tender for the export of 100 000 tonnes of paddy rice held by the Italian interven ­ tion agency ; whereas, it is necessary to extend the time limit for the invitation to tender ; whereas, in order to take into account delivery conditions, the export licences should be valid from their date of issue until the end of the fifth month following the month of issue of the licences ; whereas the duration of validity of the licences must be restricted to the end of August ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 331 , 2. 12. 1988 , p. 1 . f) OJ No L 94, 7. 4. 1984, p. 13.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 24. (4) OJ No L 82, 28. 3 . 1991 , p. 5 . 0 OJ No L 9, 12. 1 . 1991 , p. 15 . (6) OJ No L 39, 15. 2. 1992, p. 13.